DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 16/516298 has claims 1, 3-8, 10-15, and 17-20 pending.  
Claims 2, 9, and 16 are cancelled.

Priority
Applicant did not claim for any domestic or foreign priority. The effective filing date of this application is July 19, 2019.

Drawings
The drawings, as received on July 19, 2019, are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms 

Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In particular, these claims recite the following features, with emphasis of the boldfaced, italicized section.
Claims 1, 8, and 15 – 
“	dynamically ordering the tasks based on task dependencies to obtain task order; ”
For this subject matter, the claims recite a feature of dynamic ordering. 
However, there specification do not recite dynamic ordering, instead it recites a dynamic updating, as shown in the citations: 
“Edge weights may be assigned to the directed graph and dynamically updated during execution of the tasks” [0013]
“The edge weights for the remaining tasks in the task order are updated dynamically based on the execution result to obtain an updated task order. For example, continuing from the examples in steps 306 and 308, task C and task D are dependent on task A. The edge weight for task A to task C may be assigned 2 initially but is later dynamically updated to 1. Also, the edge weight for task A to task D may be assigned 1 initially but is later updated to 0. The result of the updated edge weights is that task D no longer needs to be executed. Accordingly, the updated task order is A, C.” [0037]
“Based on the execution of task 4 (410), the edge weight from task 4 (410) to task 6 (400) is dynamically updated depending on whether there is more work to be performed by task 6 (400) after the execution of task 4 (410). If there is a work to be performed by task 6 (400), the edge weight between task 4 (410) and task 6 (400) is updated to a value 1; otherwise the edge weight is 0. If the edge weight is 0, it means that there is no pending work to be completed by task 6 (400) and application can optimize the performance by not scheduling task 6 (400) and any tasks, which depend from task 6 (400), which eliminates a redundant function call to task 6 (400) and its dependent tasks. In this example, the edge weight from task 4 (410) to task 6 (400) is dynamically updated to 1” [0043]
Given the disclosures above, it is clear that weights are dynamically updated for edges in a graph. 
However, there is no disclosure or steps directed towards any dynamic ordering of these tasks – see Applicant specification at [Paragraph 0013, 0037, 0043].
Therefore, there is a lack of written description. 
Examiner recommends that Applicant amend the claim language in a manner consistent with Applicant specification at [Paragraph 0052].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 8, 10-13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman (Pub. No. US2014/0130056; hereinafter Goodman) in view of Bak et al. (Pub. No. US 2013/0047137; hereinafter Bak) in view of Haber (Pub. No. US2009/0055813; hereinafter Haber) in view of Mehrara et al. (Pub. No. US2015/0046684; hereinafter Mehrara).
Regarding claims 1 and 8, Goodman discloses the following: 
A method for scheduling tasks, the method comprising: 
receiving, by a computing system, an Input/Output (I/O) operation from a client; 
(Goodman teaches receiving, by the computing system, an Input/Output (I/O) operation via code invocation in a new thread from a client executor [0150], e.g. The client executor is also a Java Servlet. Its only job is to invoke the developer's code in a new thread and to respond with a HTTP OK message back to the scheduler (letting it know that the job has been started). The developer must implement an interface that allows the client executor to pass parameters from the scheduler's HTTP request to the developer's code. The developer's code must be able to interpret the data passed from the scheduler detailing the work; since, however, this identifier comes from the developer's code (that creates the work units), this is reasonable” [0150])
identifying tasks associated with the I/O operation; 
(Goodman teaches identifying tasks [Abstract] associated with the I/O operation [0024, 0072, 0103]. 

“A dependency lattice describes the relationship between units of execution and their inputs. These inputs may be other units of execution or may be independent data” [0072]
“For the second phase of the test implementation, I created a dependency lattice by relationship and flow date. Thus, the dependency lattice is much more complicated, though it represents the same inputs and outputs” [0103])
dynamically ordering the tasks based on task dependencies to obtain task order; 
(Goodman teaches ordering the tasks [0033], e.g. “(for example, in a queue identifying an order of specific tasks to be performed)” [0039], based on task dependencies [0033] to obtain task order, e.g. “preferred order of executing the work units shown as nodes in graph 400 is represented by the shortest paths through the graph. Those shortest paths pass through the artificial, zero-weight links before traversing the one-weight links that represent existing dependencies” [0033])
selecting a highest order task based on the task order; 
(Goodman teaches selecting a highest order task, e.g. “the artificial, zero-weight links” [0033; Figure 4, see elements with weight of “0”] or a “the top-level nodes” [0116], based on the task order [0012, 0033])
executing the highest ordered task; and 
(Goodman teaches executing the highest ordered task – see work execution of task with zero-weight link [0033])

However, Goodman does not disclose the following:
updating, dynamically, based on an execution of the highest order task, a first set of edge weights for remaining tasks in ordered tasks to obtain an updated task order.  
Nonetheless, this feature would have been made obvious, as evidenced by Bak.
Bak teaches updating, dynamically, based on execution [0045] of the highest order task or “a top-level component” [Claim 15 of Bak], a first set of edge weight for remaining tasks in ordered tasks to obtain an updated task order [0048] – see  evidence below: 
For the execution of the highest order task, Bak teaches “the component may be dependent on other components because the component, while running, may call or otherwise invoke the other components, and thus the other components should be included in the build” [0045]
For the updating of a first set of edge weights, Bak teaches “This example, using only a count of the components in the dependency tree, gives a weight for A of six, because it depends on the presence of six (including A itself) components. Similarly, in the directed graph of FIG. 3b, component G may be seen to have a weight of four. If A, or any of B through F, were changed to depend on additional components, then the weight of A will change accordingly. However, calculating the weight change may require analysis of all dependencies of all components. So, adding one dependency to one component that does not in turn depend on any other components increases the weight by only one. However, adding a dependency to a component with its own dependencies on components that may or may not already be within the directed graph requires analysis of those dependencies to calculate the increase in the weight of A. For example, if B were changed to depend also on G (FIG. 3b), then the weight of A would increase by four. In typical commercial software builds, dozens or hundreds of components may be nodes in the directed graph with correspondingly large numbers of edges interconnecting the nodes.” [0048])
These teachings of Bak are applicable with respect to ordered tasks of Goodman, in order to improve builds/compilations.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Goodman with the teachings of Bak. 

The motivation would have been as follows: “Using such directed graphs and/or other measures of weight may provide for a determination of the cumulative weight change when changing, or adding or removing, a component to an overall grouping of functionality” [0049 – Bak].

However, Goodman in view of Bak does not disclose the following:
(1)	selecting a highest order task from the updated task order; 
(2)	executing the highest ordered task from the updated task order, wherein tasks with a zero-edge weight are not executed; and 
Nonetheless, this feature would have been made obvious, as evidenced by Haber.
(1) (Haber teaches selecting a highest order task or function from the updated/ranked task or function order [0056, 0059], e.g. “step 68 begins a sequence in which all the functions in the call graph G are evaluated in descending topological order, beginning with functions in the roots. A function f is selected…” [0056])
(2) (Haber teaches executing the highest ordered task or function – in its cloned representation – from the updated task order [0060; Fig. 3, Elements 68, 72, 76, 78, 80, 82], wherein tasks or functions with a zero-edge weight are not executed [0087, FIG. 4, Element 110], e.g. “For example if the edge 116 (j,f) was never executed during profiling (i.e., has a weight of zero) and other edges have a weight larger than zero, then block 110 becomes the best option, as it breaks the cycle” [0087])
These teachings of Haber are applicable to the tasks in the graph of Goodman in view of Bak.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Goodman in view of Bak with the teachings of Haber. 

The motivation would have been as follows: “After performance of the profiling steps in final step 84, results can be displayed for the operator. Clones may have been created earlier in decision step 72 as a result of pre-defined criteria. Even after profiling, however, a module in the optimizer is capable of aggregating or rearranging clone-specific profile data so that the operator can establish classes of clones to be compared against other classes by display of class results” [0066 – Haber].
However, Goodman in view of Bak in view of Haber does not disclose the following:
updating, dynamically, based on an execution of the highest order task from the updated task order, a second set of edge weights for remaining tasks in updated task order to obtain a second updated task order.
Nonetheless, this feature would have been made obvious, as evidenced by Mehrara.
(Mehrara teaches updating, dynamically, based on an execution of the highest order task from the updated task order, a second set of edge weights for remaining tasks [0072, 0077] in updated task order to obtain a second updated task order, e.g. “generating updated weight values for program instructions associated with a set of remaining nodes in the graph” [Claim 6 of Mehrara])
Evidence of Mehrara suggests that weights can be updated for edges in the graph of Goodman in view of Bak in view of Haber.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Goodman in view of Bak in view of Haber with the teachings of Mehrara. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been to provide the following benefit for each node of a given set of nodes such that  “The ranking of a given node reflects the accumulated edge weights” [0072 – Mehrara
Regarding claims 3, 10, and 17, Goodman in view of Bak in view of Haber in view of Mehrara disclose the following: 
wherein at least one edge weight of the first set of edge weights is non-zero.  
(Goodman teaches that at least one edge weight of the first set of edge weights is non-zero [0033, 0076] – see evidence of “the one-weight links that represent existing dependencies” [0033] and “edges that exist 1” [0076])
Regarding claims 4, 11, and 18, Goodman in view of Bak in view of Haber in view of Mehrara disclose the following: 
First, Goodman teaches the following:
wherein the task dependencies are specified using a directed graph comprising a plurality of edges; 
(Goodman teaches that the task dependencies are specified using a directed graph, e.g. “a representation of a plurality of work units, structured as a directed graph of dependent tasks, then transforms that graph into a weighted graph in which the weights indicate a preferred path or order of traversal of the graph” [Abstract], comprising a plurality of edges [Claim 1 of Goodman] – evidenced by “(c) the edges of the graph represent dependencies between tasks” [Claim 1 of Goodman])
wherein each of a first set of edges in the directed graph is associated with one of the first set of edge weights;[[,]]  and 
(Goodman teaches that each of a first set of edges in the directed graph [Abstract] is associated with one of the first set of edge weights, e.g. “artificial nodes and weight each edge. [SEE FIG. 2]” [0075])

However, Goodman does not disclose the following:
wherein executing of the highest ordered task results in a modification of at least one of the first set of edge weights.  
***EXAMINER’S INTERPRETATION:
The claim recites that “executing of the highest ordered task results” will lead to a result of “a modification of at least one of the first set of edge weights”.
A feature that “results in a modification of at least one of the first set of edge weights” represents an intended result. 
Therefore, the feature that “results in a modification of at least one of the first set of edge weights” does not have patentable weight. 
Only the step of “executing of the highest ordered task” will be assessed for patentability.
Nonetheless, this feature would have been made obvious, as evidenced by Bak.
(Bak discloses executing/running of the highest ordered task [0045, 0048] results in a modification of at least one of the first set of edge weights [0048])
This executing technique of Bak can be performed by the highest ordered task of Goodman.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Goodman with the teachings of Bak. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale D.  Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
The predictable result would have been “improving, and/or otherwise changing components for the software package” [0041 – Bak].
Regarding claims 5, 12, and 19, Goodman in view of Bak in view of Haber in view of Mehrara disclose the following: 
wherein the task dependencies are generated during compile-time.  
(Goodman
Regarding claims 6, 13, and 20, Goodman in view of Bak in view of Haber in view of Mehrara disclose the following: 
wherein each at least portion of the task dependencies are specified using a directed graph.  
(Goodman teaches that each at least portion of the task dependencies are specified using a directed graph [Abstract, 0012, 0031])
Regarding claim 15, Goodman discloses the following: 
A computing system, comprising: 
a processor, 
(Goodman discloses a processor, e.g. “One or more of such machines could include single- or, more likely, multiple-core central processing units (CPUs)” [0017])
a scheduler; and 
(Goodman discloses a scheduler, e.g. “a scheduler computer system in accordance with the invention, referred to as a scheduler 100, communicates with one or more worker computer systems, each referred to as a task server 102” [0017])
wherein the scheduler when, executed by the processor enables the scheduler to perform a method, 
(see Goodman [0017], which discloses a schedule executed on one or more processing units of a machine [0017] in order to perform a method, e.g. “a method in accordance with the invention is executed by a scheduler 100 that operates in conjunction with a plurality of task servers 102” [0021])
the method comprising: 
receiving, by the computing system, an Input/Output (I/O) operation from a client; 
(Goodman teaches receiving, by the computing system, an Input/Output (I/O) operation via code invocation in a new thread from a client executor [0150], e.g. The client executor is also a Java Servlet. Its only job is to invoke the developer's code in a new thread and to respond with a HTTP OK message 
identifying tasks associated with the I/O operation; 
(Goodman teaches identifying tasks [Abstract] associated with the I/O operation [0024, 0072, 0103]. 
See citations: 
“A dependency lattice describes the relationship between units of execution and their inputs. These inputs may be other units of execution or may be independent data” [0072]
“For the second phase of the test implementation, I created a dependency lattice by relationship and flow date. Thus, the dependency lattice is much more complicated, though it represents the same inputs and outputs” [0103])
dynamically ordering the tasks based on task dependencies to obtain task order; 
(Goodman teaches ordering the tasks [0033], e.g. “(for example, in a queue identifying an order of specific tasks to be performed)” [0039], based on task dependencies [0033] to obtain task order, e.g. “preferred order of executing the work units shown as nodes in graph 400 is represented by the shortest paths through the graph. Those shortest paths pass through the artificial, zero-weight links before traversing the one-weight links that represent existing dependencies” [0033])
selecting a highest order task based on the task order; 
(Goodman teaches selecting a highest order task, e.g. “the artificial, zero-weight links” [0033; Figure 4, see elements with weight of “0”] or a “the top-level nodes” [0116], based on the task order [0012, 0033])
executing the highest ordered task; and 
Goodman teaches executing the highest ordered task – see work execution of task with zero-weight link[0033])

However, Goodman does not disclose the following:
updating, dynamically, based on an execution of the highest order task, a first set of edge weights for remaining tasks in ordered tasks to obtain an updated task order.  
Nonetheless, this feature would have been made obvious, as evidenced by Bak.
(Bak teaches updating, based on execution [0045] of the highest order task or “a top-level component” [Claim 15 of Bak], a first set of edge weight for remaining tasks in ordered tasks to obtain an updated task order [0048] – see  evidence below: 
For the execution of the highest order task, Bak teaches “the component may be dependent on other components because the component, while running, may call or otherwise invoke the other components, and thus the other components should be included in the build” [0045]
For the updating of a first set of edge weights, Bak teaches “This example, using only a count of the components in the dependency tree, gives a weight for A of six, because it depends on the presence of six (including A itself) components. Similarly, in the directed graph of FIG. 3b, component G may be seen to have a weight of four. If A, or any of B through F, were changed to depend on additional components, then the weight of A will change accordingly. However, calculating the weight change may require analysis of all dependencies of all components. So, adding one dependency to one component that does not in turn depend on any other components increases the weight by only one. However, adding a dependency to a component with its own dependencies on components that may or may not already be within the directed graph requires analysis of those dependencies to calculate the increase in the weight of A. For example, if B were changed to depend also on G (FIG. 3b), then the weight of A would increase 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Goodman with the teachings of Bak. 
The prima facie case of obviousness would have been the same as that of claims 1 and 8.

However, Goodman in view of Bak does not disclose the following:
(1)	selecting a highest order task from the updated task order; 
(2)	executing the highest ordered task from the updated task order, wherein tasks with a zero-edge weight are not executed; and 
Nonetheless, this feature would have been made obvious, as evidenced by Haber.
(1) (Haber teaches selecting a highest order task or function from the updated/ranked task or function order [0056, 0059], e.g. “step 68 begins a sequence in which all the functions in the call graph G are evaluated in descending topological order, beginning with functions in the roots. A function f is selected…” [0056])
(2) (Haber teaches executing the highest ordered task or function – in its cloned representation – from the updated task order [0060; Fig. 3, Elements 68, 72, 76, 78, 80, 82], wherein tasks or functions with a zero-edge weight are not executed [0087, FIG. 4, Element 110], e.g. “For example if the edge 116 (j,f) was never executed during profiling (i.e., has a weight of zero) and other edges have a weight larger than zero, then block 110 becomes the best option, as it breaks the cycle” [0087])
These teachings of Haber are applicable to the tasks in the graph of Goodman in view of Bak.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Goodman in view of Bak with the teachings of Haber. 
claims 1 and 8.

However, Goodman in view of Bak in view of Haber does not disclose the following:
updating, dynamically, based on an execution of the highest order task from the updated task order, a second set of edge weights for remaining tasks in updated task order to obtain a second updated task order.
Nonetheless, this feature would have been made obvious, as evidenced by Mehrara.
(Mehrara teaches updating, dynamically, based on an execution of the highest order task from the updated task order, a second set of edge weights for remaining tasks [0072, 0077] in updated task order to obtain a second updated task order, e.g. “generating updated weight values for program instructions associated with a set of remaining nodes in the graph” [Claim 6 of Mehrara])
Evidence of Mehrara suggests that weights can be updated for edges in the graph of Goodman in view of Bak in view of Haber.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Goodman in view of Bak in view of Haber with the teachings of Mehrara. 
The prima facie case of obviousness would have been the same as that of claims 1 and 8.
Claim(s) 7 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Goodman in view of Bak in view of Haber in view of Mehrara in view of Suzuki (Pub. No. US2015/0082314; hereinafter Suzuki).
Regarding claims 7 and 14, Goodman in view of Bak in view of Haber in view of Mehrara does not disclose the following: 
wherein the task order is determined using a depth-first search, performed on the directed graph.  
Nonetheless, this feature would have been made obvious, as evidenced by Suzuki.
Suzuki teaches that the task order is determined [0207], e.g. “The task sort execution section 47 sequences each of tasks in a task set by sorting the tasks on the basis of task-set parameters. For example, the task sort execution section may perform topological sorting through which each of tasks is rearranged so as to be arranged anterior to any one of dependency-destination tasks associated with the each of the tasks on the basis of dependency relations among the tasks” [0207], using a depth-first search, performed on the directed graph, e.g. “an algorithm using the depth-first search is applicable” [0207])
This depth-first search taught by Suzuki is a well-known searching method that can be applied to the task order and directed graph of Goodman in view of Bak in view of Haber in view of Mehrara.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Goodman in view of Bak in view of Haber in view of Mehrara with the teachings of Suzuki. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation.
The motivation would have been to benefit from “an algorithm which realizes such a topological sorting” [0207 – Suzuki].

Response to Arguments
 Applicant’s arguments/remarks, see “REMARKS”, filed February 1, 2022, with respect to claims 1, 3-8, 10-15, and 17-20 have been respectfully considered. However, the arguments are moot in view of a new grounds of rejection. 
First, the amended language of “dynamically ordering the tasks based on task dependencies to obtain task order” is rejected under 35 U.S.C. 112(a).
Examiner applied teachings of Haber (Pub. No. US2009/0055813; hereinafter Haber) in view of Mehrara et al. (Pub. No. US2015/0046684; hereinafter Mehrara) to meet the amended claim limitations, 
Claims 1, 3-8, 10-15, and 17-20 are unpatentable over prior art combinations of record.  
Examiner further suggests that Applicant amend the claims to overcome the current rejections set forth, as well as all prior art of record. 

Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 


/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        February 9, 2022

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199